DETAILED ACTION
	The following action is in response to the amendment filed for application 16/641,348 on July 2, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16/641,340 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the assembly set for transmission devices as claimed, and particularly including a spur gear differential transmission designed as a planetary transmission, whereby the input shaft and a rotatable intermediate shaft, that are coupled or can be coupled to an electric machine arranged coaxially to the input shaft, are coupled to the first output shaft and to the second output shaft, wherein the electric machine is coupled to the input shaft when a shift device is in a first position and to the rotatable intermediate shaft when the shift device is in a second position, and including the remaining structure of claim 11.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        

/ROGER L. PANG/
Examiner
Art Unit 3655



July 12, 2021